         Case 2:20-mj-00900-VCF Document 11
                                         12 Filed 01/15/21
                                                  01/19/21 Page 3
                                                                1 of 4
                                                                     2



1                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
2                                               -oOo-

3     UNITED STATES OF AMERICA,                                 Case No.: 2:20-mj-00900-VCF

4                Plaintiff,                                     ORDER

5                vs.

6     IVAN YAIR TOVAR-RODRIGUEZ,

7                Defendant.

8                                                    ORDER

9               Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11              1.     The Government needs additional time to produce relevant discovery to Defense

12   Counsel.

13              2.     Defense Counsel needs additional time to review the discovery, conduct additional

14   investigation, and confer with the Defendant about how he would like to proceed.

15              3.     The parties need additional time to discuss resolving the case pre-indictment and

16   if negotiations become futile, the Government needs additional time to seek an indictment.

17              4.     Defendant IVAN YAIR TOVAR-RODRIGUEZ is out of custody and does not

18   object to the continuance.

19              5.     Additionally, denial of this request for continuance could result in a miscarriage of

20   justice.

21              6.     The additional time requested herein is not sought for purposes of delay, but to

22   allow for a potential pre-indictment resolution of the case.

23              7.     The additional time requested by this stipulation, is allowed, with the defendant’s

24   consent under the Federal Rules of Procedure 5.1(d).


                                                         3
         Case 2:20-mj-00900-VCF Document 11
                                         12 Filed 01/15/21
                                                  01/19/21 Page 4
                                                                2 of 4
                                                                     2



1            8.      This is the second request for a continuation of the preliminary hearing.

2            For all of the above-stated reasons, the ends of justice would best be served by a

3    continuance of the preliminary hearing date.

4                                          CONCLUSIONS OF LAW

5            The ends of justice served by granting said continuance outweigh the best interest of the

6    public and the defendant, since the failure to grant said continuance would be likely to result in

7    a miscarriage of justice, would deny the parties herein to potentially resolve the case prior to

8    indictment, and further would deny the parties sufficient time and the opportunity within which

9    to be able to effectively and thoroughly prepare for the preliminary hearing, taking into account

10   the exercise of due diligence.

11           The continuance sought herein is allowed, with the defendant’s consent, pursuant to

12   Federal Rules of Procedure 5.1(d).

13                                                    ORDER

14           IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for
                                                                                  April 21
15   October 29, 2020, at the hour of 4:00 p.m., be vacated and continued to ________________, 2021,

16   at the hour of ______    __.m..
                     at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

17
     DATED this ______
                  19   day of January, 2021.
18

19                                                _______________________________________
                                                  THE HONORABLE CAM FERENBACH
20                                                UNITED STATES MAGISTRATE JUDGE

21

22

23

24


                                                          4
